Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into on
this 21st day of August, 2017 by and between KalVista Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Andreas Maetzel (hereinafter, the
“Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms herein described.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company during the Term of Employment on
the terms and conditions set forth herein.  It is anticipated that Executive
will relocate to the Boston metropolitan area at a time to be mutually agreed
upon by the Company and Executive.  

2.Position and Duties of Executive. During the Term of Employment, the Executive
shall be employed and serve as the Senior Vice President of Medical for the
Company, and shall have such duties typically associated with such titles,
including, without limitation supervising operations and management of the
Company and its subsidiaries.  The Executive shall faithfully and diligently
perform all services as may be assigned to him by the Company’s Chief Executive
Officer, and shall exercise such power and authority as may from time to time be
delegated to him by the Company’s Chief Executive Officer. The Executive shall
devote his full business time, attention and efforts to the performance of his
duties under this Agreement, render such services to the best of his ability,
and use his reasonable best efforts to promote the interests of the
Company.  The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (x) serve on civic or charitable boards or committees, (y) deliver
lectures or fulfill speaking engagements, or (z) manage personal investments, so
long as any such activities do not interfere with or detract from the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.  

3.Compensation and Benefits.

(a)Base Salary. The Executive shall receive a Base Salary at the annual rate of
$320,000 during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes.  The Base Salary shall be reviewed, at
least annually.

(b)Sign-on Bonus.  You will be paid a one-time bonus of $15,000 within thirty
days of commencing employment with the Company.  

(c)Bonuses. During the Term of Employment, the Executive shall participate in
the Company’s annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives, as established and modified from time to
time by the Compensation Committee of the Board in its sole discretion. During
the Term of Employment, the Executive shall have a target bonus opportunity

 

--------------------------------------------------------------------------------

 

under such plan or program equal to 35% of his current Base Salary (the “Target
Bonus”), based on satisfaction of performance criteria to be established by the
Compensation Committee of the Board within the first three months of each fiscal
year that begins during the Term of Employment.  Payment of annual incentive
compensation awards shall be made in the same manner and at the same time that
other senior-level executives receive their annual incentive compensation awards
and, except as otherwise provided herein, will be subject to the Executive’s
continued employment through the applicable payment date.

(d)Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.

(e)Equity Awards.  In connection with your becoming the Company’s Senior Vice
President, Medical, the Company will recommend to the Board, the Compensation
Committee of the Board or its delegee that you be granted an option to purchase
65,000 shares of the Company’s common stock (the “Initial Option”).  The Initial
Option will have an exercise price of not less than 100% of the fair market
value per share of Company common stock on the date of its grant and will vest
over a four year period, with 25% of the shares subject to the Initial Option
vesting on the one year anniversary of the vesting commencement date and monthly
thereafter such that the Initial Option is fully vested four years from the
vesting commencement date.  The Initial Option shall be subject to the terms and
conditions of the form of stock option agreement evidencing such grant.  In
addition, during the Term of Employment, the Executive will be eligible to be
granted additional Equity Awards.  The number and type of such Equity Awards,
and the terms and conditions thereof, shall be determined by the Board, the
Compensation Committee of the Board or its delegee, in its discretion.

(f)Vacation.  The Executive shall be entitled to paid vacation each calendar
year during the Term of Employment in accordance with and subject to the terms
of the Company’s then effective vacation or paid time off policy.

(g)Relocation Expenses.  Subject to submission of proper substantiation by the
Executive, and subject to such rules and guidelines as the Company may from time
to time adopt with respect to the reimbursement of reasonable business expenses
of executive personnel, the Company shall reimburse you for your relocation
expenses up to a maximum of $25,000.

(h)Reimbursement of Reasonable Business Expenses.  Subject to submission of
proper substantiation by the Executive, and subject to such rules and guidelines
as the Company may from time to time adopt with respect to the reimbursement of
reasonable business expenses of executive personnel, the Company shall reimburse
the Executive for all reasonable expenses actually paid or incurred by the
Executive during the Term of Employment in the course of and pursuant to the
business of the Company.  In accordance with and subject to the Company’s
standard travel and business expense reimbursement policy, the Company will
reimburse the Executive for reasonable travel expenses incurred traveling to the
Company’s offices in Boston, Massachusetts (if the Executive remains located in
North Carolina) and the United Kingdom. The Executive shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.

4.Termination.

2

 

 

--------------------------------------------------------------------------------

 

(a)General. The Term of Employment shall terminate upon the earliest to occur of
(i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its Related
Entities.

(b)Termination by the Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of Employment
for Cause.  In no event shall a termination of the Executive’s employment for
Cause occur unless the Company gives written notice to the Executive in
accordance with this Agreement stating with reasonable specificity the events or
actions that constitute Cause.  In the event that the Term of Employment is
terminated by the Company for Cause, Executive shall be entitled only to the
Accrued Obligations.

(c)Disability. The Company shall have the option, in accordance with applicable
law, to terminate the Term of Employment upon written notice to the Executive at
any time during which the Executive is suffering from a Disability.  In the
event that the Term of Employment is terminated due to the Executive’s
Disability, the Executive shall be entitled to (i) the Accrued Obligations and
(ii) any insurance benefits to which he and his beneficiaries are entitled as a
result of his Disability.

(d)Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive’s estate shall be entitled to (i) the Accrued
Obligations and (ii) any insurance benefits to which he and his beneficiaries
are entitled as a result of his death.

(e)Termination Without Cause outside of a Change in Control of the Company or
Resignation With Good Reason outside of a Change in Control of the Company. The
Company may terminate the Term of Employment without Cause, and the Executive
may terminate the Term of Employment for Good Reason, at any time upon written
notice.  If the Term of Employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability) or by the Executive for
Good Reason, in either case prior to the date of a Change in Control or more
than two years after a Change in Control, the Executive shall be entitled to the
following:  

(i)The Accrued Obligations;

(ii)A lump sum payment equal to six (6) months of Executive’s then-current Base
Salary;

(iii)Provided that the Executive timely elects continued coverage under COBRA,
the Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for six (6)
months (or, if less, for the duration that such COBRA coverage is available to
Executive).  Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the COBRA benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide Executive
with a taxable lump sum payment in an amount equal to the then-unreimbursed
monthly COBRA premiums.

3

 

 

--------------------------------------------------------------------------------

 

(f)Termination by Executive Without Good Reason. The Executive may terminate his
employment without Good Reason by providing the Company 30 days’ written notice
of such termination.  In the event of a termination of employment by the
Executive under this Section 4(f), the Executive shall be entitled only to the
Accrued Obligations.  In the event of termination of the Executive’s employment
under this Section 4(f), the Company may, in its sole and absolute discretion,
by written notice, accelerate such date of termination and still have it treated
as a termination without Good Reason.

(g)Termination Without Cause in connection with a Change in Control of the
Company or Resignation With Good Reason in connection with a Change in Control
of the Company. If the Executive’s employment is terminated by the Company (or
any entity to which the obligations and benefits under this Agreement have been
assigned pursuant to Section 9(b)) without Cause, or by the Executive for Good
Reason, in either case during the two-year period immediately following a Change
in Control, then the Executive shall be entitled to the following:

(i)The Accrued Obligations;

(ii)A lump sum payment equal to twelve (12) months of Executive’s then-current
Base Salary;    

(iii)Provided that the Executive timely elects continued coverage under COBRA,
the Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for twelve
(12) months (or, if less, for the duration that such COBRA coverage is available
to Executive).  Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the COBRA benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide Executive
with a taxable lump sum payment in an amount equal to the then-unreimbursed
monthly COBRA premiums.

(iv)All Equity Awards will vest as to 100% of the then-unvested.

(h)Release.  All rights, payments and benefits due to the Executive under this
Section 4 (other than the Accrued Obligations) shall be conditioned on the
Executive’s execution of a general release of claims against the Company and its
affiliates substantially in the form attached hereto as Exhibit A (the
“Release”) and on that Release becoming irrevocable within 60 days following the
Termination Date.  The severance described in this Section 4 (other than Accrued
Obligations) shall be paid no later than the first business day following the
sixtieth (60th) day following the termination of employment of Executive and in
compliance with the timeframe required under Section 409A as set forth herein,
and the first payment will include the payments due and owing prior to that
payment date but for the application of this sentence.  If the Straddle Period
(as defined below) spans two (2) calendar years, then the cash payments under
this Section 4 (other than Accrued Obligations) shall first be made on the first
business day in the second calendar year that occurs after the expiration of the
sixty (60)-day period in which the Release must be delivered and effective, as
described in this Section 4.  The “Straddle Period” shall mean the sixty
(60)-day period following a termination of employment in which the Release is to
be executed and become irrevocable pursuant to this Section 4.

(i)Section 280G Certain Reductions of Payments by the Company.

4

 

 

--------------------------------------------------------------------------------

 

(1)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount.  The “Reduced Amount” shall be an amount expressed in
present value that avoids any Payment being nondeductible by the Company because
of Section 280G of the Code.  To the extent necessary to avoid imposition of the
Excise Tax, the amounts payable or benefits to be provided to the Executive
shall be reduced such that the reduction of compensation to be provided to the
Executive is minimized.  In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code, and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis (but not
below zero).  Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of Section 280G of the Code, then the aggregate present
value of Payments which are not Agreement Payments shall also be reduced (but
not below zero) to an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.  If a
reduction of any Payment is required pursuant to this Section 4(i), such
reduction shall occur to the amounts in the order that results in the greatest
economic present value of all payments and benefits actually made or provided to
the Executive.  For purposes of this Section 4(i), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.

(2)All determinations required to be made under this Section 4(i) shall be made
by a tax or compensation consulting firm of national reputation selected by the
Company (the “Consulting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 20 business days of
the date of termination or such earlier time as is requested by the Company and
an opinion to the Executive that he has substantial authority not to report any
excise tax on his Federal income tax return with respect to any Payments.  Any
such determination by the Consulting Firm shall be binding upon the Company and
the Executive.  Within five business days thereafter, the Company shall pay to
or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive under this Agreement.  All fees and expenses of the
Consulting Firm incurred in connection with the determinations contemplated by
this Section 4(i) shall be borne by the Company.

(3)As a result of the uncertainty in the application of Section 280G of the Code
at the time of the initial determination by the Consulting Firm hereunder, it is
possible that Payments will have been made by the Company which should not have
been made (“Overpayment”) or that additional Payments which will not have been
made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Consulting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Consulting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Consulting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

5

 

 

--------------------------------------------------------------------------------

 

(j)Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it shall promptly reimburse the Executive
for his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 4(j) upon his presentation of
documentation for such expenses and (ii) the Executive shall be reasonably
compensated for any continued material services as required under this Section
4(j).

(k)Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, cell phones and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients.

(l)Compliance with Section 409A.

(i)General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.

(ii)Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

(iii)Six Month Delay for Specified Employees.  If the Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code), then no
payment or benefit that is payable on account of the Executive’s “separation
from service”, as that term is defined for purposes of Section 409A, shall be
made before the date that is six months after the Executive’s “separation from
service” (or, if earlier, the date of the Executive’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A.  Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.

(iv)Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, any series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

(v)Taxable Reimbursements and In-Kind Benefits.

6

 

 

--------------------------------------------------------------------------------

 

(A)Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.

(B)The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.

(C)The right to Taxable Reimbursement, or in-kind benefits, shall not be subject
to liquidation or exchange for another benefit.

(vi)Section 409A Compliance. Notwithstanding the foregoing, the Company does not
make any representation to the Executive that the payments or benefits provided
under this Agreement are exempt from, or satisfy, the requirements of Section
409A, and the Company shall have no liability or other obligation to indemnify
or hold harmless the Executive or any beneficiary of the Executive for any tax,
additional tax, interest or penalties that the Executive or any beneficiary of
the Executive may incur in the event that any provision of this Agreement, or
any amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.

5.Restrictive Covenants.

(a)Confidential Information.  The Executive shall execute and agree to be bound
by the terms of the Company’s Employee Invention Assignment, Confidentiality and
Non-Solicitation Agreement (the “EIIA”) attached to this Agreement as Exhibit B
as provided therein.  

(b)Insider Trading Policies.  Executive agrees that he shall comply with and be
bound by the Company’s insider trading policies with respect to the securities
of the Company as now in effect or hereafter adopted or amended.

(c)Clawback Provisions.  All incentive and equity awards and payments shall be
subject to the clawback policy of the Company, as now in effect or hereafter
adopted or amended, and all applicable laws and rules and regulations of the
stock exchanges and public market on which the securities of the Company are
traded. 

(d)Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in this Section
5 or the EIIA may cause irreparable harm and damage to the Company, and its
Related Entities, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Executive recognizes and hereby acknowledges that
the Company and its Related Entities shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any violation
of any or all of the covenants contained in this Section 5 or the EIIA by the
Executive or any of his affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.

6.Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:

7

 

 

--------------------------------------------------------------------------------

 

(a)The Executive’s employment will not conflict with or result in his breach of
any agreement to which he is a party or otherwise may be bound;

(b)The Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

(c)In connection with Executive’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

7.Indemnification.   Subject to limitations imposed by law, the Company shall
indemnify and hold harmless the Executive to the fullest extent permitted by law
from and against any and all claims, damages, expenses (including attorneys’
fees), judgments, penalties, fines, settlements, and all other liabilities
incurred or paid by him in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Executive was or is a party or is threatened to
be made a party by reason of the fact that the Executive is or was an officer,
employee or agent of the Company, or by reason of anything done or not done by
the Executive in any such capacity or capacities, provided that the Executive
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.  

8.Definitions. When used in this Agreement, the following terms shall have the
following meanings:

(a)Accrued Obligations” means:

(i)all accrued but unpaid Base Salary through the end of the Term of Employment;

(ii)any unpaid or unreimbursed expenses incurred in accordance with Company
policy to the extent incurred during the Term of Employment;

(iii)any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;

(iv)any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment; and

(v)any accrued but unused vacation pay.

(b)“Base Salary” means the salary provided for in Section 3(a) hereof or any
increased salary granted to Executive pursuant to Section 3(a) hereof.

(c)“Beneficial Owner” and “Beneficial Ownership” shall have the meaning ascribed
to such terms in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended.

(d)“Board” means the Board of Directors of the Company.

8

 

 

--------------------------------------------------------------------------------

 

(e)“Bonus” means any bonus payable to the Executive pursuant to Section 3(b)
hereof.

(f)“Cause” means any of the following:  

(i)Executive’s conviction of or plea of nolo contendere to a felony or to any
crime involving moral turpitude;

(ii)willful misconduct or gross negligence by the Executive resulting, in either
case, in material economic or reputational harm to the Company or any of Related
Entities;

(iii)a willful failure by the Executive to carry out the reasonable and lawful
directions given to him with respect to his employment as the Company’s Senior
Vice President Medical and failure by the Executive to remedy the failure within
thirty (30) days after receipt of written notice of same from the Company; or

(iv)fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material, reputational or economic
harm to the Company or any Related Entity; or

(v) a willful material breach by the Executive of this Agreement and failure by
the Executive to remedy the material breach within 30 days after receipt of
written notice of same by the Company.

(g) “Change in Control” means the occurrence of any of the following events: (i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total voting
power represented by the Company’s then-outstanding voting securities; provided,
however, that for purposes of this subclause (i) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Change in Control; (ii) the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) a change in the effective control of the
Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by members of the Board whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purpose of this
subclause (iv), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control.  For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.  

(h)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

(i)“Code” means the Internal Revenue Code of 1986, as amended.

9

 

 

--------------------------------------------------------------------------------

 

(j) “Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of six months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment.

(k)“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company to the Executive.

(l)“Excise Tax” means any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties are incurred by the Executive with respect to any such
excise tax.

(m)“Good Reason” means the occurrence of any of the following events or
conditions, without the Executive’s express written consent:

(i)a material reduction by the Company in the Executive’s annual Base Salary
(which for purposes hereof is deemed to constitute a reduction of greater than
10%, unless such reduction applies as part of a salary reduction program and
such program includes similar reductions to all of the Executive’s direct
reports); or

(ii)the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Executive’s termination (excluding the Executive’s
contemplated relocation to the Boston metropolitan area).

With respect to each of subsection (i) and (ii) above, the Executive must
provide notice to the Company of the condition giving rise to “Good Reason”
within 30 days of the initial existence of such condition, and the Company will
have 30 days following such notice to remedy such condition.  The Executive must
resign the Executive’s employment no later than 10 days following the Company’s
failure to cure the Good Reason or written notice to the Executive that it will
decline to do so.

(n)“Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.

(o)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.

(p)“Related Entity” means any Person controlling, controlled by or under common
control with the Company or any of its subsidiaries.  For this purpose, the
terms “controlling,” “controlled by” and “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including (without limitation) the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

(q) “Target Bonus” has the meaning described in Section 3(b).

(r)“Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement.

(s)“Termination Date” means the date on which the Term of Employment ends.

10

 

 

--------------------------------------------------------------------------------

 

9.Miscellaneous Provisions.

(a)Taxes.  All payments or transfers of property made by the Company to the
Executive or his estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.

(b)Assignment. The Company shall have the right to assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.

(c)Governing Law and At-will nature of Employment. Except as expressly set forth
herein, this letter agreement and the rights and obligations of the parties
hereto shall be construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to the principles of conflict of
laws.  Executive’s employment with the Company is employment at-will, which
means either Executive or the Company may terminate Executive’s employment at
any time and for any reason subject to the provisions of Section 4 of this
Agreement.

(d)Arbitration and Class Action Waiver. Executive and the Company agree to
submit to mandatory binding arbitration any and all claims arising out of or
related to Executive’s employment with the Company and the termination thereof,
including, but not limited to, claims for unpaid wages, wrongful termination,
torts, stock or stock options or other ownership interest in the Company, and/or
discrimination (including harassment) based upon any federal, state or local
ordinance, statute, regulation or constitutional provision except that each
party may, at its, his or her option, seek injunctive relief in court related to
the improper use, disclosure or misappropriation of a party’s private,
proprietary, confidential or trade secret information (collectively, “Arbitrable
Claims”).  Further, to the fullest extent permitted by law, Executive and the
Company agree that no class or collective actions can be asserted in arbitration
or otherwise.  All claims, whether in arbitration or otherwise, must be brought
solely in Executive’s or the Company’s individual capacity, and not as a
plaintiff or class member in any purported class or collective proceeding.  

THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS.  THE PARTIES FURTHER WAIVE ANY RIGHTS THEY MAY HAVE TO PURSUE
OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION PERTAINING TO ANY ARBITRABLE
CLAIMS BETWEEN YOU AND THE COMPANY.

This Agreement does not restrict Executive’s right to file administrative claims
Executive may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor).  However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.  The arbitration
shall be conducted in Boston, Massachusetts through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect.  The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration.  If Executive is unable to
access these rules, please let me know and I will provide Executive with a
hardcopy.  The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based.  Executive
and the Company agree that this Arbitration and Class Action Waiver

11

 

 

--------------------------------------------------------------------------------

 

Provision shall be governed by the Federal Arbitration Act.  Should any portion
of this provision be found unenforceable, it shall be severed and the remaining
provisions shall remain in full force and effect.

(e)Entire Agreement. This Agreement, together with the exhibit attached hereto,
constitutes the entire agreement between the patties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Executive and the Company (or any of its Related Entities) with respect to such
subject matter.  This Agreement may not be modified in any way unless by a
written instrument signed by both the Company and the Executive.

(f)Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon receipt by the addressee, as evidenced by the return receipt
thereof.  Notice shall be sent (i) if to the Company, addressed to the Company’s
headquarters, Attention: Chief Executive Officer, and (ii) if to the Executive,
to his address as reflected on the payroll records of the Company, or to such
other address as either party shall request by notice to the other in accordance
with this provision.

(g)Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

(h)Right to Consult with Counsel. The Executive acknowledges having read and
considered all of the provisions of this Agreement carefully, and having had the
opportunity to consult with counsel of his own choosing, and, given this, the
Executive agrees that the obligations created hereby are not unreasonable.

(i)Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted.  If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

(j)Waivers.  The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

(k)Damages; Attorneys’ Fees.  Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement.  Each party shall bear its own costs
and attorneys’ fees.

12

 

 

--------------------------------------------------------------------------------

 

(l)No Set-off or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In the event of any termination of the Executive’s
employment under this Agreement, he shall be under no obligation to seek other
employment or otherwise in any way to mitigate the amount of any payment
provided for hereunder.

(m)Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

(n)No Third Party Beneficiary.  The Related Entities are intended third party
beneficiaries of this Agreement.  Otherwise, nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
person other than the Company, the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

(o)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date set
forth below.

 

Executive:/s/ Andreas Maetzel_______Company:/s/ Andrew Crockett___

    Andreas Maetzel    Andrew Crockett

    Chief Executive Officer

 

Date:_August 21, 2017__________________Date:_August 21, 2017_____________

 

 

 

 




13

 

 

--------------------------------------------------------------------------------

 

Exhibit A

General Release of Claims

1.Andreas Maetzel (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section [4(e)]
[4(g)] of the Employment Agreement (the “Severance Benefits”) to which this
release is attached as Exhibit B (the “Employment Agreement”), does hereby
release and forever discharge KalVista Pharmaceuticals, Inc. (the “Company”),
its subsidiaries, affiliated companies, successors and assigns, and its current
or former directors, officers, employees, shareholders or agents in such
capacities (collectively with the Company, the “Released Parties”) from any and
all actions, causes of action, suits, controversies, claims and demands
whatsoever, for or by reason of any matter, cause or thing whatsoever, whether
known or unknown including, but not limited to, all claims under any applicable
laws arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Without limiting the generality of the release provided above,
Executive expressly waives any and all claims under Age Discrimination in
Employment Act (“ADEA”) that he may have as of the date hereof.  Executive
further understands that, by signing this General Release of Claims, he is in
fact waiving, releasing and forever giving up any claim under the ADEA as well
as all other laws within the scope of this paragraph 1 that may have existed on
or prior to the date hereof.  Notwithstanding anything in this paragraph 1 to
the contrary, this General Release of Claims shall not apply to (i) any rights
to receive any payments or benefits to which the Executive is entitled under
COBRA, (ii) any rights or claims that may arise as a result of events occurring
after the date this General Release of Claims is executed, (iii) any
indemnification and advancement rights Executive may have as a former employee,
officer or director of the Company or its subsidiaries or affiliated companies
(including any rights under Section 7 of the Employment Agreement), (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, (v) rights to vested benefits under
the Company’s 401(k) plan, and (vi) any rights as a holder of equity securities
of the Company.

2.Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of any lawsuits, complaints or proceedings with any
governmental agency, or against the Released Parties with respect to any of the
matters released by Executive pursuant to paragraph 1 hereof; provided, that
nothing herein shall prevent Executive from filing a charge or complaint with
the Equal Employment Opportunity Commission (“EEOC”) or similar federal or state
agency or the Executive’s ability to participate in any investigation or
proceeding conducted by such agency.  Notwithstanding anything to the contrary
herein, nothing in this General Release of Claims prevents Executive from
reporting any violations to the Securities and Exchange Commission or any other
federal or state agency.  Executive is waiving his right to any monetary
recovery from the Company if any governmental agency or entity pursues any
claims on Executive’s behalf; however, this Release Agreement does not preclude
Executive from entitlement to any monetary recovery awarded by the Securities
and Exchange Commission in connection with any action asserted by the Securities
and Exchange Commission.  

3.Executive acknowledges that, in the absence of his execution of this General
Release of Claims, the Severance Benefits would not otherwise be due to him.

14

 

 

--------------------------------------------------------------------------------

 

4.Executive acknowledges and agrees that he received adequate consideration in
exchange for agreeing to the covenants contained in Section 5 of the Employment
Agreement and the EIAA (as defined therein), that such covenants remain
reasonable and necessary to protect the legitimate business interests of the
Company and its affiliates and that he will continue to comply with those
covenants.

5.Executive hereby acknowledges that the Company has informed him that he has up
to 21 days to sign this General Release of Claims and he may knowingly and
voluntarily waive that 21 day period by signing this General Release of Claims
earlier.  Executive also understands that he shall have seven days following the
date on which he signs this General Release of Claims within which to revoke it
by providing a written notice of his revocation to the Company.

6.Executive acknowledges and agrees that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Massachusetts applicable to contracts made and to be performed
entirely within such State.

7.Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

8.This General Release of Claims shall become irrevocable on the eighth day
following Executive’s execution of this General Release of Claims, unless
previously revoked in accordance with paragraph 5, above.

Intending to be legally bound hereby, Executive has executed this General
Release of Claims on ___________, 20__.

 

________________________________________

Andreas Maetzel

 




15

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Employee Invention Assignment, Confidentiality and Non-Competition Agreement




16

 

 

--------------------------------------------------------------------------------

 

EMPLOYEE INVENTION ASSIGNMENT, CONFIDENTIALITY

and non-competition AGREEMENT

In consideration of, and as a condition of my employment with KalVista
Pharmaceuticals, Inc., a Delaware corporation with its principal offices in the
State of Massachusetts (the “Company”), I, as the “Employee” signing this
Employee Invention Assignment, Confidentiality and Non-Competition Agreement
(this “Agreement”), hereby represent to the Company, and the Company and I
hereby agree as follows:

1.Purpose of Agreement.  I understand that the Company is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Company to preserve and protect its proprietary information, its rights in
certain inventions and works and in related intellectual property
rights.  Accordingly, I am entering into this Agreement, whether or not I am
expected to create inventions or other works of value for the Company.  As used
in this Agreement, “Inventions” means inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works, confidential information and
trade secrets.

2.Disclosure of Inventions.  I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3.Work for Hire; Assigned Inventions.  I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works.  I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company; (ii) result from work performed by me for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company.

4.Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined below), and which are not to be assigned to the Company (“Excluded
Inventions”).  If no such list is attached, I represent and agree that it is
because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development.  For purposes of this Agreement, “Other Inventions” means
Inventions in which I have or may have an interest, as of the Effective Date or
thereafter, other than Assigned Inventions and Excluded Inventions.  I
acknowledge and agree that if, in the scope of my employment, I use any Excluded
Inventions or any Other Inventions, or if I include any Excluded Inventions or
Other Inventions in any product or service of the Company or

17

 

 

--------------------------------------------------------------------------------

 

if my rights in any Excluded Inventions or Other Inventions may block or
interfere with, or may otherwise be required for, the exercise by the Company of
any rights assigned to the Company under this Agreement, I will immediately so
notify the Company in writing.  Unless the Company and I agree otherwise in
writing as to particular Excluded Inventions or Other Inventions, I hereby grant
to the Company, in such circumstances (whether or not I give the Company notice
as required above), a perpetual, irrevocable, nonexclusive, transferable,
world-wide, royalty-free license to use, disclose, make, sell, offer for sale,
import, copy, distribute, modify and create works based on, perform, and display
such Excluded Inventions and Other Inventions, and to sublicense third parties
in one or more tiers of sublicensees with the same rights.

5.Exception to Assignment.  I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, (1) any invention I made or participated in
while employed at BioCryst Pharmaceuticals, Inc. prior to my employment with
Company, and (2) any invention for which no equipment, supplies, facility or
trade secret information of the Company was used and which was developed
entirely on my own time, and (i) which does not relate (A) directly to the
business of the Company or (B) to the Company’s actual or demonstrably
anticipated research or development, and (ii) which does not result from any
work performed by me for the Company.  

6.Assignment of Rights.  I agree to assign, and do hereby irrevocably transfer
and assign, to the Company:  (i) all of my rights, title and interests in and
with respect to any Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions.  I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company.  “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

7.Assistance.  I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide.  I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance.  My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance.  I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose.  I agree that this appointment is coupled with an interest and will not
be revocable.

8.Proprietary Information.  I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a

18

 

 

--------------------------------------------------------------------------------

 

confidential or secret nature that may be made, created or discovered by me or
that may be disclosed to me by the Company or a third party in relation to the
business of the Company or to the business of any parent, subsidiary, affiliate,
customer or supplier of the Company, or any other party with whom the Company
agrees to hold such information or materials in confidence (the “Proprietary
Information”).  Without limitation as to the forms that Proprietary Information
may take, I acknowledge that Proprietary Information may be contained in
tangible material such as writings, drawings, samples, electronic media, or
computer programs, or may be in the nature of unwritten knowledge or
know-how.  Proprietary Information includes, but is not limited to, Assigned
Inventions, marketing plans, product plans, designs, data, prototypes,
specimens, test protocols, laboratory notebooks, business strategies, financial
information, forecasts, personnel information, contract information, customer
and supplier lists, and the non-public names and addresses of the Company’s
customers and suppliers, their buying and selling habits and special needs.

9.Confidentiality.  At all times, both during my employment and after its
termination, and to the fullest extent permitted by law, I will keep and hold
all Proprietary Information in strict confidence and trust.  I will not use or
disclose any Proprietary Information without the prior written consent of the
Company in each instance, except as may be necessary to perform my duties as an
employee of the Company for the benefit of the Company.  Upon termination of my
employment with the Company, I will promptly deliver to the Company all
documents and materials of any nature pertaining to my work with the Company,
and I will not take with me or retain in any form any documents or materials or
copies containing any Proprietary Information.  Nothing in this Section 9 or
otherwise in this Agreement shall limit or restrict in any way my immunity from
liability for disclosing the Company’s trade secrets as specifically permitted
by 18 U.S. Code Section 1833, the pertinent provisions of which are attached
hereto as Exhibit B.

10.Physical Property.  All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company.  I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such.  Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11.No Breach of Prior Agreements.  I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party.  I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

12.“At Will” Employment.  I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time.  I

19

 

 

--------------------------------------------------------------------------------

 

understand that I am an “at will” employee of the Company and that my employment
can be terminated at any time, with or without notice and with or without cause,
for any reason or for no reason, by either the Company or by me.  I acknowledge
that any statements or representations to the contrary are ineffective, unless
put into a writing signed by the Company.  I further acknowledge that my
participation in any stock option or benefit program is not to be construed as
any assurance of continuing employment for any particular period of time.

13.Company Opportunities; No Conflicting Activities.  During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that: (i) would divert from the Company any business opportunity in
which the Company can reasonably be expected to have an interest; (ii) would
directly compete with, or involve preparation to compete with, the current or
future business of the Company; or (iii) would otherwise conflict with the
Company’s interests or could cause a disruption of its operations or prospects.

14.Non-Competition; Non-Solicitation.

(a)  Non-Competition.  I understand that the Company’s interests in protecting
its investments, goodwill, Proprietary Information, trade secrets, and/or
technologies make it reasonable for the Company to ask me to agree that I will
not compete with the Company for a reasonable period after the termination of my
employment for any reason, whether voluntary or involuntary.  Accordingly, and
understanding that the Company’s business is potentially global in scope, I
further agree that I will not, during the one (1) year period following the
termination of my employment (the “Post-Employment Period”), directly or
indirectly, work for or provide service of any kind, as an employee, consultant,
director, owner or in any other capacity, to any person or entity (including any
business in planning or formation) that is or intends to be competitive with, or
is engaged in the design, development, manufacture, production, marketing, sale
or servicing of any product or the provision of any service that are then under
development or offered by the Company or any of its subsidiary or affiliated
entities.  It will not be deemed to be a violation of this section for me to
make or hold either of the following investments: (a) ownership, as a passive
investor, of up to two percent (2%) of any publicly traded company; or (b) an
equity interest of up to two percent (2%) in any venture capital fund or other
investment vehicle that makes investments in early stage companies so long as I
do not participate in or influence the investment decision process of such fund
or vehicle.

(b)Non-Solicitation of Employees/Consultants.  During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity, nor will I encourage or assist others
to do so.  I acknowledge and agree that even after the expiration of the
Post-Employment Period, I will not solicit (or encourage or assist others to
solicit) away any employees or consultants of the Company if, in so doing, I use
or disclose any trade secrets or other Proprietary Information of the Company.

(c)Non-Solicitation of Suppliers/Customers.  During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit or otherwise

20

 

 

--------------------------------------------------------------------------------

 

take away customers or suppliers of the Company or otherwise divert or attempt
to divert business away from the Company, nor will I encourage or assist others
to do so.  I acknowledge and agree that even after the expiration of the
Post-Employment Period, I will not solicit (or encourage or assist others to
solicit) any customers or suppliers of the Company if, in so doing, I use or
disclose any trade secrets or other Proprietary Information of the Company.  

(d)Reasonableness.  I acknowledge that the post-employment restrictions on
competition and solicitation in this Section 14 are reasonable and necessary in
light of the Company’s need to protect its trade secrets and other Proprietary
Information and the goodwill of the Company’s business.

15.Use of Name & Likeness.  I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

16.Notification.  I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

17.Injunctive Relief.  I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

18.Governing Law; Severability. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets.  This
Agreement shall be construed in accordance with and governed by the law of the
State of Massachusetts without giving effect to any principles of conflict of
laws that would lead to the application of the laws of another jurisdiction.  If
any provision of this Agreement is invalid, illegal or unenforceable in any
respect, such provision will be enforced to the maximum extent possible, given
the fundamental intentions of the parties when entering into this Agreement.  To
the extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

20.Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

21

 

 

--------------------------------------------------------------------------------

 

21.Amendment and Waiver.  This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement.  No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought.  A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

22.Successors and Assigns; Assignment.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives.  The
Company may assign any of its rights and obligations under this Agreement.  I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

23.Further Assurances.  The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.  Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.  

24.Acknowledgement.  I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

25.


22

 

 

--------------------------------------------------------------------------------

 

Effective Date of Agreement.  This Agreement is and will be effective on and
after the first day of my employment by the Company, which is
____________________, _____ (the “Effective Date”).

Company:

Employee:

By:

 

 

 

 

Signature

Name:

 

 

 

 

Name (Please Print)

Title:

 

 

 

23

 

 

--------------------------------------------------------------------------------

 

Exhibit A

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 

Identifying Number

Title Date or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

No inventions, improvements, or original works of authorship

Additional sheets attached

Signature of Employee:

Print Name of Employee:

Date:

 



 

 

 



--------------------------------------------------------------------------------

 

Exhibit B

DEFEND TRADE SECRETS ACT, 18 U.S. CODE § 1833 NOTICE:

18 U.S. Code Section 1833 provides as follows:

Immunity From Liability For Confidential Disclosure Of A Trade Secret To The
Government Or In A Court Filing.  An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made, (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

Use of Trade Secret Information in Anti-Retaliation Lawsuit. An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

 

 